DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A3, C1, D1 in the reply filed on 9/13/2021 is acknowledged.
Applicant's election with traverse of Species B1, E1 and F1 in the reply filed on 9/13/2021 is acknowledged. Applicant’s arguments have been considered. However, since the prior art is applicable against all of the claims encompassing Species B1, B2, E1 and E2, the corresponding election requirement between species B1 and B2 and among species E1, E2 and E3 is withdrawn. With respect to Species B1 it should be noted that the description does mention “camera assemblies 160 as vision assemblies” (see para. [0029]). Regarding species F1 and F2, the election requirement is withdrawn because only claims encompassing Species F1 are present.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: base assembly for supporting at least one substrate, feeder assembly for feeding a plurality of semiconductor devices and vision assembly for concurrently aligning the plurality of semiconductor devices to the at least one substrate in claim 1; bonding assembly actuator for actuating the bonding heads vertically, bonding tool for holding one of the plurality of semiconductor devices, and bonding head actuation mechanism for actuating the bonding tool horizontally planarly in claim 2; vision assembly actuation mechanism for actuating the alignment cameras in claim 3; force control unit configured for controlling an impact force in claim 9; feeder units (i.e. means for feeding) in claim 11, feeder unit configured for feeding the semiconductor devices singularly in claim 12, feeder unit configured for feeding the semiconductor devices unitarily  in claim 13, conversion tool for arranging the semiconductor devices on the feeder unit in claim 14, bonding assembly (i.e. means for bonding) and vision assembly for providing reference views in claim 17.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Gantry assembly (claim 1) is not interpreted under 35 U.S.C. 112(f) because the term “gantry” implies a specific structure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-16:
Claim limitation “feeder assembly for feeding a plurality of semiconductor devices” (claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and 
Claim limitations “feeder unit” (claim 11), “feeder unit configured for feeding the semiconductor devices singularly” (claim 12), “feeder unit configured for feeding the semiconductor devices unitarily” (claim 13) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No further description of the feeder units is provided, other than that in some instances they may additionally be provided with a conversion tool, but it is not clear from the written description what structure is used to perform the functions of the conversion tool. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “conversion tool configured for arranging the semiconductor devices on the feeder unit” (claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description does not give any examples of such a conversion tool, and it is therefore unclear what particular structure was envisioned by the inventor(s). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 17:
In line 5, the limitation “each bonding assembly aligns the plurality of semiconductor devices to the at least one substrate” renders the claim indefinite. In line 2, the claim refers to “at least one bonding assembly”. Therefore, there can be one or plural bonding assemblies. If plural bonding assemblies are present, it is unclear whether all of the bonding assemblies align the same semiconductor devices, 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Regarding claims 1-16, as noted above in the rejection under 35 U.S.C. 112(a), the claims include limitations written in means-plus-function format, with the written description failing to identify the structure used to perform the function. The claims therefore contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terada (WO2014157134A1).
Terada reads on the claim as follows (please also refer to the rejection under 35 U.S.C. 112(b):
Claim 17. A mechanism for aligning a plurality of semiconductor devices (C), comprising: 
(a) at least one bonding assembly (21a, 21b) positioned above at least one substrate (W); and 
(b) at least one vision assembly (22)for providing reference views of the plurality of semiconductor devices (one at a time) and the at least one substrate, 
wherein each bonding assembly aligns the plurality of semiconductor devices to the at least one substrate according to the references views by moving the plurality of semiconductor devices both horizontally planarly and vertically (last paragraph on page 4 and first two paragraphs on page 5 of the translation; there is angular motion, i.e. in the horizontal plane, as well as vertical).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is rejected under 35 U.S.C. 103 as being unpatentable over Terada.
Terada reads on the claims as follows (limitations not disclosed are crossed out below):
Claim 1.  An apparatus for semiconductor device bonding, the apparatus comprising: 
(a) a gantry assembly (25); 
(b) a base assembly (23) for supporting at least one substrate (W1, W2, W3, W4 in Fig. 17); 
(c) a feeder assembly (8a, 8b) for feeding a plurality of semiconductor devices (C) for bonding at bonding locations of the at least one substrate; 
(d) at least one bonding assembly (see Fig. 17: the two bonding heads 21a; the two bonding heads 21b) attached to the gantry assembly and positioned above the base assembly; and 
(e) at least one vision assembly (22) for 1 the plurality of semiconductor devices to the at least one substrate; 
wherein the at least one bonding assembly comprises two or more bonding heads (the two bonding heads 21a are deemed to be part of one bonding assembly; the two bonding heads 21b are deemed to be part of a second bonding assembly) for 
the at least one bonding assembly is configured to move the plurality of semiconductor devices both horizontally planarly  and vertically (last paragraph on page 4 and first two 
Claim 2.  The apparatus of claim 1, wherein each bonding assembly further comprises a bonding assembly actuator (26) for actuating the bonding heads vertically for concurrently picking the plurality of semiconductor devices fed from the feeder assembly and for concurrently bonding the plurality of semiconductor devices at the respective bonding locations; 
wherein each bonding head comprises: 
a bonding tool (35) for holding one of the plurality of semiconductor devices; and 
a bonding head actuation mechanism (see translation third page, seventh paragraph, describing the bonding heads being rotatable around the vertical Z axis, i.e. angular motion along the horizontal plane; therefore, an actuator for providing this rotation is inherently present ) for actuating the bonding tool horizontally planarly to align the semiconductor device relative to the respective bonding location of the substrate while the semiconductor device remains above the respective bonding location.

Terada discloses with respect to Figs. 1-16 a bonding head 21a and a bonding head 21b. Two-view camera 22 is first used to image the substrate W and a chip C held by the head 21a, for aligning the chip to the bonding location (see Fig. 8). While the head 21a bonds the chip, the camera 22 is used for performing imaging a bonding location on the substrate, and between a chip held by the second head 21b, for subsequent alignment (see Fig. 10). With respect to the embodiment of Fig. 17, Terada makes it clear that there can be two heads 21a and two heads 21b, such that two bonding heads are simultaneously bonding chips (see antepenultimate paragraph on the sixth page of the translation). Clearly, since two chips are bonded simultaneously, they have been aligned to the corresponding substrate(s). Tarada also discloses that the number of chip sliders 8 corresponds to the number of bonding heads (see fifth 
However, the point of the embodiment of Fig. 17 is to bond chips at “twice the speed” (translation sixth page, antepenultimate paragraph). Therefore, one or ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to make all the possible improvements to facilitate increased throughput, such as simultaneously receiving chips by the two bonding heads 21a (or the two heads 21b) from corresponding chip sliders 8, as well as simultaneously aligning the two chips to be bonded. One of ordinary skill in the art would have been motivated to do so in order to maximize the speed increase resulting from providing additional bonding heads bonding chips concurrently.
Claims 3-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tarada in view of Schmidt-Lange (US20150155254).
Tarada further reads on claims 2-16 as follows (limitations not disclosed by Tarada are crossed out, below):
Claim 3.  The apparatus of claim 2, wherein each vision assembly further comprises 
(i) 
(ii) a vision assembly actuation mechanism2 for actuating the alignment cameras to position the alignment cameras between the bonding tools and respective bonding locations, 
Claim 4.  The apparatus of claim 3, wherein for each bonding head, said actuating of the bonding tool comprises planar and/or angular motions of the bonding tool along a horizontal plane (last paragraph on fourth page and first two paragraphs on the fifth page of the translation; there is angular motion, i.e. in the horizontal plane, as well as vertical).
Claim 5.  The apparatus of claim 3, wherein for each vision assembly,
Claim 6.  
Claim 7.  
Claim 8.  The apparatus of claim 3, wherein each bonding assembly comprises a plurality of bonding heads (two heads 21a; or two heads 21b) unitarily actuatable vertically. See Fig. 17, two chips are bonded at the same time, therefore are moved vertically at the same time.
Claim 10.  The apparatus of claim 9, wherein the bonding head actuation mechanism is further configured for retracting the bonding tool. Specifically, the actuation mechanism 26 can move the bonding head vertically upwardly.
Claim 11. The apparatus of claim 3, wherein the feeder assembly comprises a set of feeder units (8a, 8b) actuatable between one or more die sources (7) and the bonding heads.
Claim 12.  The apparatus of claim 11, wherein each bonding head is paired with one feeder unit (8a, 8b) configured for feeding the semiconductor devices singularly to the bonding head.
Claim 13.  The apparatus of claim 11, wherein each bonding assembly is paired with one feeder unit (8a, 8b) 
Claim 15.  
Claim 16.  The apparatus of claim 3, wherein the bonding tools are removably attached to the bonding heads. See translation, third page, eighth paragraph. 
Terada renders obvious the claimed invention, as discussed above with respect to claim 1. However, in Terada the base assembly 23 can move in the X and Y directions, whereas the bonding heads can move about the Z-axis as well as vertically along the Z-axis. Therefore the bonding assemblies do not include a bonding head actuation mechanism for actuating the bonding tool horizontally planarly. In the embodiment of Fig. 2, the bonding machine comprises a base assembly 204 movable along the x-axis, a bonding head assembly 202 movable along the z-axis, y-axis and about a theta axis, comprising a bonding tool 210. A vision assembly 212 comprises an uplook camera 216 and a downlook camera 214 axially 
In view of the teachings of Schmidt-Lange, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the two-view camera of Terada with a two-camera implementation, as simple substitution of one known element for another. The results would have been predictable to one of ordinary skill in the art, because both types of imaging systems achieve the same function of simultaneously viewing the semiconductor device and substrate, and they thus constitute equivalent vision assemblies.
Regarding claims 6 and 7, two-view camera of Terada can be positioned below either of the bonding heads 21a and 21b. In the embodiment of Fig. 17, Terada discloses increasing the number of heads to bond multiple chips simultaneously. Terada however does not disclose whether additional two-view cameras 22 are provided, to image two heads 21a or two heads 21b simultaneously, or if a single two-view camera images each head separately. 
It is deemed one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious either implementation. Since a single camera is used to image each of heads 21a and 21b in the embodiment of Figs. 6-16, it would have been obvious to one of ordinary skill in the art to control a vision assembly (having two cameras, as modified above in view of Schmidt-Lange) such that it is positioned successively below each bonding head, as this amounts to extending the already-disclosed technique to the embodiment having more than two bonding heads. In the interest of maximizing the speed gain from proving additional bonding heads, however, one of ordinary skill in the art would have found it obvious to provide additional vision assemblies, such that not only two bonding heads simultaneously bond two chips on one or more substrates, but the chips held by the two bonding 
Regarding claim 15, the bonding heads of Terada can only move vertically or horizontally planarly (angular in-plane motion), whereas the base assembly can move in both the x- and y-directions. However, Schmidt-Lange shows that it is also known in the art to also make a bonding assembly movable in one horizontal direction (e.g. y-axis) and the base assembly movable in the other horizontal direction (e.g. x-axis). See para. [0027]. In view of the teachings of Schmidt-Lange, it is deemed it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Terada such that the bonding assemblies can be actuated horizontally in the y-direction along the gantry 25, and the base assembly 23 can be actuated along the x-axis. It is deemed the results of such a substitution would have been predictable to one of ordinary skill in the art, as the overall functionality is maintained (relative motion along x- and y-axes between the bonding assemblies and the base assembly). The camera 22 of Terada is already disclosed as moveable along the y-axis, and therefore no modification would be necessary. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tarada in view of Schmidt-Lange and further in view of Kodama (JP2006196618A).
Tarada in view of Schmidt-Lange render obvious the claimed invention, except for a force control unit. As per application para. [0037], a force control unit has a flexible or resilient member to attenuate the impact force when the semiconductor.
Kodama shows that it is known in the art to provide a bonding head with a compression spring with a small spring force such that even if an electronic component contacts the substrate at high speed, impact can be kept small (see Kodama translation, fifth page, penultimate paragraph, and Fig. 2).
In view of the teachings of Kodama, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the bonding heads of Tarada to include a spring, for the purpose of limiting the impact force between a semiconductor device and the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This limitation is understood to mean “at least one vision assembly for imaging the plurality of semiconductor devices for concurrently aligning the plurality of semiconductor devices”. In other words, the vision assemblies do not carry out the aligning. Rather, the reference views obtained by the vision assemblies are used during the aligning. 
        2 As can be seen in Figs. 7 and 8, the camera 22 can move horizontally; therefore, it is readily apparent that an actuation mechanism is present, for moving the camera.